DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Amendment filed October 15, 2020 is acknowledged. Claims 1 and 5 have been amended. Claims 1-8 are pending.
Action on merits of claims 1-8 follows.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-3 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 2 recites: the method according to claim 1, wherein an adsorption wavelength region of plasmon resonance absorption of the silver nanoparticles comprises a visible region, antibacterial agent expresses an antibacterial activity upon receiving visible light. 
Claim 3 recites: the method according to claim 1, wherein an adsorption wavelength region of plasmon resonance adsorption of the silver nanoparticles comprises an infrared region, and wherein the antibacterial agent expresses an antibacterial activity upon receiving infrared light.  
Since plasmon resonance adsorption of the silver nanoparticles comprises a visible region and an infrared region are the inherent characteristics of the silver nanoparticles, claims 2-3 fail to further limit the silver nanoparticles of claim 1. 
What are, materially or structurally, included or excluded in claims 2 and 3, which does not exist in claim 1?   
Since claims 2 and 3 contain the same material(s) and/or structural(s) as that of claim 1, claims 2 and 3 fails to further limit claim 1.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102/103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-7 are rejected under 35 U.S.C. 102(a)(1) as anticipated by YAMADA et al. (JP. Pub. No. 2012/166145) or, in the alternative, under 35 U.S.C. 103 as obvious over YAMADA ‘145 in view of ITO et al. (JP Pub. No. 2014082487) and TAJIRI et al. 3P-123 Antimicrobial Effect of Novel visible Light-Response Catalyst Using Nanosilver Particles, all of record.
With respect to claim 1, YAMADA teaches a method for conducting antibacterial treatment on a substrate as claimed, comprising the step of: 
applying a ternary composite (22) obtained by mixing silver nanoparticles (AgNO3), an organic semiconductor (BN) and a clay (STN) in liquid phases on the substrate; and 
irradiating the ternary composite (22) with light. (See Example 13, FIG. 11).

Regarding the “antibacterial agent”, ITO ‘487 confirmed that BN electrolytic material are known antibacterial agent and known electronic component. 
Further TAJIRI (NPL) also confirmed that ternary composite ABC particles is known to be used as photocatalyst, photoconversion element and antimicrobial enhanced under irradiation of light.
Since antibacterial is an inherent characteristics, function, of the BN electrolyte,  therefore, claim 1 is anticipated by YAMADA.


However, ITO ‘487 and TAJIRI teaches BN composite being used as antibacterial agent.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to applying the ternary composite of YAMADA as antibacterial agent as taught by ITO ‘487 and TAJIRI without alter it functionality.

With respect to claim 2, As best understood by Examiner, an adsorption wavelength region of plasmon resonance absorption of the silver nanoparticles of YAMADA and TAJIRI comprises a visible region, and wherein the antibacterial agent expresses an antibacterial activity upon receiving visible light. This is inherent characteristics of silver nanoparticles.
With respect to claim 3, As best understood by Examiner, an adsorption wavelength region of plasmon resonance adsorption of the silver nanoparticles of YAMADA and TAJIRI comprises an infrared region, and wherein the antibacterial agent expresses an antibacterial activity upon receiving infrared light.  This is inherent characteristics of silver nanoparticles.
With respect to claim 4, the organic semiconductor (BN-composite) of YAMADA, ITO and TAJIRI, is an organic charge-transfer complex. 
With respect to claim 5, the organic charge-transfer complex (BN-composite) of YAMADA, ITO and TAJIRI, is a charge-transfer type boron polymer. 
With respect to claim 6, the clay of YAMADA and TAJIRI is a layered silicate mineral. 
With respect to claim 7, the layered silicate mineral of YAMADA is smectite. 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over YAMADA. ITO and TAJIRI as applied to claim 1 above, and further in view of ITO et al. (WO 2014/084026) of record.
YAMADA and TAJIRI teaches the method for applying the antibacterial agent as described in claim 1 above including mixing silver nanoparticles and clay.
Thus, YAMADA and TAJIRI are shown to teach all the features of the claim with the exception of explicitly disclosing silver nanoparticles comprise plate-like particles as a main component.
However, ITO ‘026 teaches mixing of silver nanoparticles and a clay, wherein the silver nanoparticles comprise plate-like particles as a main component.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention was made to form the ternary composite of YAMADA utilizing plate-like silver nanoparticles as taught by ITO to provide an excellent dispersion stability.

Response to Arguments
Applicant's arguments filed October 25, 2020 have been fully considered but they are not persuasive.
Rejection under 35 U.S.C 112(d)  
Applicant argues that the features recited in claim 2 and 3 are not inherent features of silver nanoparticles because they at least depend on the shape of the silver particles.
However, the “shape” of the nanoparticles has never been claimed in claim 1 nor claims 2-3. 


Rejection under 25 U.S.C. 102/103 
Applicant asserts that by changing the non-limiting preamble from “applying an antibacterial agent to a substrate” to “conducting antibacterial treatment on a substrate”, the claims have overcome the rejection.
However, the current preamble or the prior preamble are non-limiting preamble. These pre-amble do not altered the scope of the claim(s).
Further since the method of YAMADA comprising: “applying a ternary composite (22) obtained by mixing silver nanoparticles (AgNO3), an organic semiconductor (BN) and a clay (STN) in liquid phases on the substrate; and irradiating the ternary composite (22) with light”, the limitations of the claim including a method for conducting antibacterial treatment on a substrate are met.    
Applicant fails to provide any evidence to the contrary.  
   The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 





/ANH D MAI/            Primary Examiner, Art Unit 2829